
	
		I
		112th CONGRESS
		1st Session
		H. R. 2727
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Ms. Wilson of Florida
			 introduced the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title IV of the Budget Control Act of 2011 to
		  protect the Social Security, SSI, Medicare, Medicaid, and education programs
		  from budget cuts under such Act.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the People’s Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. No Social Security or SSI cuts.
					Sec. 3. No Medicare cuts.
					Sec. 4. No Medicaid cuts.
					Sec. 5. No education cuts.
				
			2.No
			 Social Security or SSI cuts
			(a)In
			 generalTitle IV of the
			 Budget Control Act of 2011 is amended by adding at the end the following new
			 section:
				
					405.No Social
				Security or SSI cuts
						(a)In
				generalThe joint committee
				shall not include in its proposed legislative language submitted pursuant to
				section 401(b)(3)(B)(iv) any provision that—
							(1)reduces
				eligibility, payments, or benefits, or otherwise reduces outlays, under title
				II of the Social Security Act (42 U.S.C. 401 et seq.) (including eligibility,
				payments, benefits, or outlays with respect to annuities under subsection (a),
				(c), or (d) of section 2 of the Railroad Retirement Act of 1974 (45 U.S.C.
				231a(a), (c), (d)) or lump sum payments under section 6(b) of such Act (45
				U.S.C. 231e(b))); or
							(2)reduces eligibility, payments, or benefits,
				or otherwise reduces outlays, under title XVI of the Social Security Act (42
				U.S.C. 1381 et seq.).
							(b)No application
				of expedited proceduresIf the joint committee bill includes a
				provision that violates subsection (a), the expedited procedures in section 402
				shall not apply to such
				bill.
						.
			(b)Conforming
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 404 the following new
			 item:
				
					
						405. No Social Security or SSI
				cuts.
					
					.
			3.No
			 Medicare cuts
			(a)No cuts through
			 legislative language of the joint select committee
				(1)In
			 generalTitle IV of the Budget Control Act of 2011, as amended by
			 section 2(a), is amended by adding at the end the following new section:
					
						406.No Medicare
				cuts
							(a)In
				generalThe joint committee
				shall not include in its proposed legislative language submitted pursuant to
				section 401(b)(3)(B)(iv) any provision that reduces eligibility, payments, or
				benefits, increases premiums or other cost-sharing, or otherwise reduces
				outlays under the Medicare program under title XVIII of the Social Security
				Act.
							(b)No application
				of expedited proceduresIf the joint committee bill includes a
				provision that violates subsection (a), the expedited procedures in section 402
				shall not apply to such
				bill.
							.
				(2)Clerical
			 amendmentThe table of contents in section 1(b) of such Act, as
			 amended by section 2(b), is amended by inserting after the item relating to
			 section 405 the following new item:
					
						
							Sec. 406. No Medicare
				cuts.
						
						.
				(b)No cuts through
			 fallback sequestration processSection 251A(8) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985, as inserted by section 302(a) of the
			 Budget Control Act of 2011, is amended by striking except that the
			 percentage reduction for the Medicare programs specified in section 256(d)
			 shall not be more than 2 percent for a fiscal year and inserting
			 except that there shall be no percentage reduction for the Medicare
			 programs specified in section 256(d) for any fiscal year and in no case shall
			 there be a reduction under such programs pursuant to a sequestration under
			 section 3101A(f)(6) of title 31, United States Code.
			4.No Medicaid
			 cuts
			(a)In
			 generalTitle IV of the
			 Budget Control Act of 2011, as amended by sections 2(a) and 3(a)(1), is amended
			 by adding at the end the following new section:
				
					407.No Medicaid
				cuts
						(a)In
				generalThe joint committee
				shall not include in its proposed legislative language submitted pursuant to
				section 401(b)(3)(B)(iv) any provision that reduces eligibility, payments, or
				benefits, increases premiums or other cost-sharing, or otherwise reduces
				outlays under the Medicaid program under title XIX of the Social Security Act.
						(b)No application
				of expedited proceduresIf
				the joint committee bill includes a provision that violates
				subsection (a), the expedited procedures
				in section 402 shall not apply to such
				bill.
						.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 relating to section 406 the following:
				
					
						Sec. 407. No Medicaid
				cuts.
					
					.
			5.No
			 education cuts
			(a)No cuts through
			 legislative language of the joint select committee
				(1)In
			 generalTitle IV of the Budget Control Act of 2011, as amended by
			 sections 2(a), 3(a)(1), and (4)(a), is amended by adding at the end the
			 following new section:
					
						408.No education
				cuts
							(a)In
				generalThe joint committee
				shall not include in its proposed legislative language submitted pursuant to
				section 401(b)(3)(B)(iv) any provision that reduces eligibility, payments, or
				benefits, or otherwise reduces outlays or budget authority under—
								(1)the Head Start Act
				(42 U.S.C. 9801 et seq.); or
								(2)any program
				administered by the Secretary of Education, including any program under—
									(A)the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.);
									(B)the Individuals
				with Disabilities Education Act (20 U.S.C. 1400 et seq.);
									(C)the Higher
				Education Act of 1965 (20 U.S.C. 1001 et seq.); or
									(D)the Rehabilitation
				Act of 1973 (29 U.S.C. 701 et seq.).
									(b)No application
				of expedited proceduresIf the joint committee bill includes a
				provision that violates subsection (a), the expedited procedures in section 402
				shall not apply to such
				bill.
							.
				(2)Clerical
			 amendmentThe table of contents in section 1(b) of such Act, as
			 amended by sections 2(b), 3(a)(2), and 4(b), is amended by inserting after the
			 item relating to section 407 the following new item:
					
						
							Sec. 408. No education
				cuts.
						
						.
				(b)No cuts through
			 fallback sequestration processSection 251A of the Balanced Budget and
			 Emergency Deficit Control Act of 1985, as inserted by section 302(a) of the
			 Budget Control Act of 2011, is amended by adding at the end the following new
			 paragraph:
				
					(12)No cuts for
				educationNotwithstanding any
				other provision of law, no sequestration order issued under this section or
				section 3101A of title 31, United States Code, or discretionary spending limit
				made under this section shall reduce eligibility, payments, or benefits under
				any Act or program referred to in section 405(a) of the Budget Control Act of
				2011.
					.
			
